EGAN, J.,
dissenting.
I agree with Judge Flynn that, with respect to both our well-established and more recent precedent, the majority opinion departs from our case law. As far back as State *599v. Doty, 60 Or App 297, 653 P2d 276 (1982), we stated that the test for causation in restitution is a “but for” test. As recently as State v. Pumphrey, 266 Or App 729, 338 P3d 819 (2014) , rev den, 357 Or 112 (2015), and State v. Ramos, 267 Or App 164, 340 P3d 703 (2014), rev allowed, 357 Or 143 (2015) , we reaffirmed that test in restitution cases, holding that a defendant’s criminal activities need not directly cause a victim’s cost. The court does not disavow that precedent. I write separately to emphasize that the court’s departure from precedent in this case creates an inconsistent application of law, which I would rectify by overturning Ramos, were I to agree with the majority.
In Ramos, an insurance company hired a private attorney to provide legal guidance and steer a private investigation into a fire loss at the defendant’s restaurant, which was insured by the company. Id. at 173. The insurance company conducted the private investigation simultaneously to the state’s criminal investigation of the defendant. Following the defendant’s conviction for theft by deception for filing a false insurance claim, the insurance company sought restitution in the amount of $28,417.98 for the cost of the private investigation. Id. at 174.
When analyzing the causal connection between the defendant’s actions and the insurer’s costs, we reasoned that the events constituted a chain of causation: The defendant’s actions caused the police investigation. The police investigation, in turn, caused the private investigation.1 Id. at 179. We determined that that final link in the causal chain existed in light of ORS 476.270 (discussing an insurer’s obligation to share information with law enforcement) and ORS 731.592 (same in relation to restitution).2 Id. at 179.
*600Oregon law does not require an insurer to conduct a private overlapping investigation, nor does it require the insurer to hire a private attorney to steer that investigation when the state is pursuing criminal charges against an insurance carrier. Although, as the majority notes, ORS 731.592(5) requires insurers to turn over any non-privileged information to state or federal law enforcement when requested as a prerequisite to receiving restitution, the insurer’s decision to incur additional costs related to that requirement is a choice, not a necessity. That distinction was immaterial in Ramos. Under the law as it stood at the time, we upheld the restitution award — even though the defendant’s actions were not the direct cause of the insurer’s costs — because the defendant’s actions were the “but for” cause of the insurer’s choice to conduct a private investigation. Ramos, 267 Or App at 180.
A victim of domestic violence may take considerable personal risk in reporting an abuser’s actions to police. That report is risky because the abuser abused the victim, not simply because he violated a no-contact order. A Family Abuse Prevention Act (FAPA) order helps protect victims from that risk. The law, as it stood, encouraged victims of domestic violence, like the victim here, to seek the protection of a FAPA order. We should not weaken that policy.
Aside from representing an unwise change in policy, the reasoning in the majority’s opinion is inconsistent with our case law. In casting the law anew, the majority has created slag. Were Ramos to be considered under the analysis laid out by the majority in this case, the outcome in Ramos would be different. Consequently, were I to agree with the majority, I would overturn Ramos. I respectfully dissent.

 “Thus, defendant’s criminal actions instigated those investigations and prosecution, and, in turn, resulted in the expenses that Oregon Mutual incurred in connection with those investigations and prosecution * * Ramos, 267 Or App at 179. Indeed, it could not be that the defendant’s actions were the direct cause of the insurer’s obligation to share information, because without the intervening investigation there would be no one with whom to share the information.


 ORS 476.270(2) requires that, upon request, an insurance company “shall release [relevant information in its possession] to the official who requests it.” ORS 731.592(1) also requires an insurer to provide nonprivileged information to state and federal law enforcement when requested, and ORS 731.592(5) states that insurers who fail to do so are not eligible to receive restitution.